ORDER

This matter came before the Court on the joint petition of the Attorney Grievance Commission of Maryland and Respondent, Tania May Porter. The Court, having considered the Petition, it is this 28th day of March 1994,
ORDERED, that Tania M. Porter be, and she is hereby, suspended from the practice of law for a period of thirty (30) days commencing at the close of business April 15,1994. Said suspension will terminate on May 16, 1994; and it is further
ORDERED that at the end of the suspension period Respondent shall be reinstated with the following conditions:
1. Respondent shall maintain active membership and participation with Alcoholics Anonymous.
*2862. Respondent shall participate in such activities as may be prescribed from time to time by the Director of the Lawyer Counseling Program of the Maryland State Bar Association.
3. Respondent’s practice shall be monitored by Michael V. Davis, Esquire for a period of two (2) years. The monitor shall have access to client files and Respondent’s escrow account records and shall submit quarterly reports to Bar Counsel in the form directed by Bar Counsel.
4. Respondent is to pay costs in the amount of $605.50, for which judgment in favor of the Attorney Grievance Commission of Maryland is entered.
5. Respondent is to file with Bar Counsel the required affidavit under Maryland Rule BV13 a2.